McSherry, J.,
delivered the opinion of the Court.
The facts in this record do not materially differ from those in the preceding case of Keedy vs. Long, ante, page 385. The demurrer to the seventh plea in the Long case was sustained, but was overruled by a divided Court as to the seventh plea in this case. These pleas, the seventh in each case, present identically the same defence. Later in the progress of the trial, when only the Judge who sat in the Long case was on the bench, another plea, the eighth, substantially similar to the seventh was filed and demurred to, and the demurrer was sustained. We have, then, before us a ruling by the Circuit Court, on the demurrer to the seventh plea, directly the opposite of its previous ruling on the same plea in the Long case; and a further ruling, on the demurrer to the eighth plea, distinctly the reverse of its ruling on the demurrer to the seventh plea in this case. It is extremely unfortunate that such inconsistent rulings should be made, because they almost invariably result in obstructing the due administration of justice, and in needlessly multiplying questions for review on appeal. Besides this, such contradictory rulings can not all be right, and, consequently, nearly always cause a reversal when the record is brought into this Court.
Under the demurrer to the eighth plea, the same questions are presented ujion which we have fully passed in *397Miss Long’s case. It should be observed that Miss Crane brought suit before the magistrate for one month’s salary earned by her before she was discharged; but in the view we have taken of the law the circumstance that a whole month’s salary was actually due does not change the result. This sum could have been recovered in the present suit, and if the present suit be sustained, there would then be separate recoveries permitted for two distinct fractions of the same cause of action.
(Decided 15th November, 1889.)
For the reasons assigned in the Long case, the judgment must be reversed without awarding a new trial.

Judgment reversed.